UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

ROBERT G. MODRALL, )
)
plaintiff ) case;1;1e-cv-01123 Jury Demand
) Assigned To : Unassigned
V- ) Assign_ bare ; ems/2016 _ o
) Description: Pro Se Gen. C\v\\ (F Deck)
MELlSSA FREY, et al. , )
)
Defendants. )
MEMORANDUM OPINION

This matter is before the Court on plaintiffs application to proceed in forma pauperis and

his pro se civil complaint. The application will be granted, and the complaint will be dismissed.

Plaintiff purports to bring this claim under 42 U.S.C. § 1983 for alleged violations of the
First and Fourteenth Amendments to the United States Constitution. See Compl. at l. lt is
unclear from the complaint, however, whether and how the named defendants violated plaintiff s
constitutional rights. For example, plaintiff suggests a First Amendment claim with regard to the
free exercise of religion, see z`a'., without setting forth facts to show how. lefendants
interfered with the exercise of his religion or otherwise discriminated against him because of his
religious belief. Nor does the complaint allege facts sufficient to show for purposes of § 1983
that a person acting under color of State or District of Columbia law committed an action that
deprived him of rights protected under the United States Constitution or federal law. See West v.

Azkzns, 487 U.s. 42, 48 (1988).

Where, as here, a complaint fails to "contain sufficient factual matter, accepted as true, to
state a claim to relief that is plausible on its face," Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009), it

is subject to dismissal. An Order is issued separately.

a ? j j
DATE; é//}//é  /Z/ @’¢'/{L

United States District Judge